Case 6:15-cv-01855-TAD-CBW Document 328 Filed 08/29/19 Page 1 of 1 PageID #: 11889



                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                      LAFAYETTE DIVISION
   TOTAL REBUILD, INC.                                  CASE NO. 6:15-CV-1855
   VERSUS                                               JUDGE TERRY A. DOUGHTY
   PHC FLUID POWER, L.L.C.                              MAG. JUDGE CAROL B.
                                                        WHITEHURST

                                               ORDER

          For the reasons set forth in this Court’s Ruling,

          IT IS ORDERED that Defendant’s Motion in Limine [Doc. No. 290] is DENIED IN

   PART and GRANTED IN PART. Defendant’s motion is GRANTED to the extent that the

   pump or pumps of an accused system is located outside the recited “explosion-proof safety

   housing.”   Plaintiff is precluded from asserting such a system infringes the ’428 Patent.

   Defendant’s motion is DENIED to the extent that the pump or pumps of an accused system are

   located inside the recited “explosion-proof safety housing.” Plaintiff is not precluded from

   asserting such a system infringes the ’428 Patent.

          Monroe, Louisiana, this 29th day of August, 2019.



                                                        ____________________________________
                                                         TERRY A. DOUGHTY
                                                         UNITED STATES DISTRICT JUDGE
